Citation Nr: 0101808	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  95-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
coccidioidomycosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
January 1946.

This claim arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for an 
increased (compensable) rating for his service connected 
coccidioidomycosis.

The veteran's claim was before the Board in April 1997 and 
March 1999, at which time it was remanded for additional 
development.


FINDINGS OF FACT

1. All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2. The veteran does not have localized pulmonary cavitation 
or localized dense and confluent lesions with occasional 
hemoptysis.  

3.  The veteran does not have chronic pulmonary mycosis.  

4.  Neither the old nor the new rating criteria for rating 
coccidioidomycosis are more favorable to the veteran.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for coccidioidomycosis have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6835 (new diagnostic criteria in effect as of October 7, 
1996); 38 C.F.R. § 4.97, Diagnostic Code 6821 (old diagnostic 
criteria in effect prior to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in December 1946.  The 
examiner's diagnosis was pleural adhesion on the right side.  

By a rating decision dated April 1947, the RO granted the 
veteran entitlement to service connection for residuals of 
coccidioidomycosis, manifested by a right pleural adhesion 
and assigned a ten percent rating.  

In December 1948, blood tests were conducted at Stanford 
University.  In a report of  the Stanford blood studies, it 
was noted that there was no evidence of active infection due 
to coccidioides immitis.  According to the stanford report, 
the veteran had been treated for coccidioidal infection 
beginning in March 1944, but by September "his seriological 
titer had fallen reassuringly."  It was further reported that 
"It is now entirely quiescent." 

The veteran underwent a VA examination in December 1948.  
Diagnoses were residuals of coccidioidomycosis; pleural 
scarring of the right base.  

By a rating decision dated January 1949, the RO reduced the 
veteran's disability rating from ten percent to 
noncompensable for residuals of coccidioidomycosis, right 
base, healed, no sequelae.  

The veteran was hospitalized in May 1994 at the Jameson 
Memorial Hospital for treatment of previously undiagnosed and 
markedly uncontrolled diabetes mellitus.  At discharge, one 
of the diagnoses was chronic obstructive pulmonary disease by 
chest x-ray.  

Dr. P. M. submitted copies of treatment records from May 1994 
to January 1995.  They show that immediately before the 
veteran's hospitalization at Jameson Memorial Hospital and 
after such hospitalization, the veteran was seen mostly for 
diabetes.  In December 1994, he was seen for a cough 
productive of white-yellow sputum.  Diagnosis was tracho-
bronchitis.  It was recommended that the veteran stop 
smoking.  

The veteran underwent a VA examination in March 1995.  The 
veteran complained of a cough productive of whitish sputum, 
easy fatigability, and shortness of breath worse on exertion.  
The veteran stated that his symptoms dated back to 1946.  The 
examiner reported that there was basilar scarring and right 
middle lobe scarring.  The examiner stated that according to 
a report, the disease seemed to be chronic, although he 
indicated that there was no active disease noted at the 
current time.  The examiner stated that findings were 
consistent with chronic obstructive pulmonary disease.  The 
examiner's diagnoses were chronic obstructive pulmonary 
disease, and history of coccidioidomycosis.  

Copies of VA Medical Center treatment reports from February 
1995 to July 1997 were submitted.  An x-ray report from March 
1995 reported findings consistent with chronic obstructive 
pulmonary disease.  The examiner commented that there was a 
question of basilar scarring and right middle lobe scarring 
in particular.  A pulmonary function test report from April 
1995 indicated that there was mild airway obstruction 
disease.  It was reported that the findings were consistent 
with mild airway obstructive disease.  In April 1996, the 
veteran was given an inhaler.  A pulmonary function test 
report from May 1996 indicated that there was mild airway 
obstruction which was not reversible.  It was reported that 
the findings were consistent with obstructive airway disease 
of mild severity with emphysematous changes, and that 
compared to April 1995, there was no essential change.  A 
pulmonary function test report from August 1997 reported 
moderate airway obstruction which was partially reversible.  
It was reported that the findings were suggestive of 
obstructive airway disease of mild severity and that compared 
to May 1996, there was no essential change.  

The veteran was afforded a hearing before the RO in September 
1995, a transcript of which has been associated with the 
claims folder.  The veteran described great fatigue and 
coughing spasms from his service-connected disability.  The 
veteran stated that he did not have coughing until the 1950s.  

The veteran's son testified that over the years the veteran 
had treated his own condition.  The hearing officer noted 
that in 1948, an x-ray indicated that there was pleural 
scarring at the right base which was the residual of the 
coccidioidomycosis.  

The veteran underwent a VA examination in July 1997.  The 
examiner stated that he had reviewed the veteran's C file.  
It was noted that the veteran had a diagnosis of chronic 
obstructive pulmonary disease and was treated at the VA 
Medical Center for this.  It was also noted that the veteran 
used an inhaler as prescribed.  It was reported that there 
was no history of hemoptysis and there were no night sweats.  
It was noted that the veteran experienced some dyspnea on 
exertion, a chronic cough, occasionally productive of colored 
phlegm.  The examiner noted that there was not recent 
treatment with antibiotics.  The veteran indicated that he 
was a smoker of maybe up to 1 pack per day, but in the past 
had smoked 2 + packs per day.  He indicated that his present 
wife was a smoker and that he was around passive smoke.  
During the examination, the veteran had a non-productive 
cough.  Regarding structural changes to the lungs, the 
examiner indicated that a July 1997 x-ray noted that there 
was no change from the March 1995 film with chronic 
obstructive pulmonary disease changes and chronic right 
basilar fibrosis.  Regarding pulmonary function tests, the 
examiner noted an April 1995 test which was consistent with 
mild airway obstructive disease as well as August 1997 test 
which showed mixed obstructive with no restrictive disease, 
reversible.  The examiner stated that the veteran's chronic 
obstructive pulmonary disease was active and that his 
pulmonary mycotic disease was inactive.  

Diagnostic /clinical test results showed that pre and post 
PFTs showed mixed obstructive with no restrictive disease 
with post bronchodilator improvement.  A chest x-ray showed 
fibrotic changes seen in the right lung base, and chronic 
obstructive pulmonary disease overinflation present.  No 
changes were noted from the last film of March 1995.   
Diagnoses were right basilar lung fibrosis, chronic 
obstructive pulmonary disease, history of coccidioidomycosis, 
and mixed obstructive restrictive disease, reversible with 
medication. 

In August 1997, an addendum was prepared to the examination 
report.  The examiner stated that the veteran had a history 
of coccidioidomycosis while in service and currently had 
chronic obstructive pulmonary disease and was a smoker.  It 
was reported that the veteran had occasional productive 
cough.  The examiner stated that the veteran did not 
demonstrate chronic residuals from coccidioidomycosis such as 
fever, weight loss, night sweats, massive hemoptysis, or 
occasional minor hemoptysis.  The examiner also stated that 
there was no evidence of healed or active mycotic lesions.  

The veteran underwent a VA examination in May 1999.  The 
veteran gave a history of coughing, weakness, and generalized 
fatigue, as well as a history of coccidioidomycosis in 1942.  
The examiner stated that the veteran did not have fever 
and/or night sweats, and did not have hypersomnolence or 
hemoptysis.  The veteran's weight was described as stable.  
The examiner stated that the veteran was on cipro for a 
urinary tract infection.  The examiner stated that the 
veteran had a history of colonic cancer diagnosed in April 
1999, and that he had a partial colectomy.  The veteran 
stated that he quit smoking in April 1999, but that before 
that he had smoked from 1949 to 1999.  The veteran did not 
have pulmonary hpertension, RVH, cor pulmonale, or congestive 
heart failure.  The veteran did not have residuals of 
pulmonary embolism or respiratory failure.  The veteran did 
not have chronic pulmonary thromboembolism.  There was not 
restriction of the chest excursion or dyspnea on minimal 
exertion.  There were not residuals of malignancy including 
those due to treatment.  

The examiner stated that there was no evidence of any 
activity of coccidioidomycosis, and that none of the symptoms 
were specific to coccidioidomycosis.  There was no evidence 
of cavitation on chest x-ray or confluent lesions, and no 
history of hemoptysis.  The examiner stated that no treatment 
was recommended at the current time.  There was no history of 
fever, weight loss, night sweat or hemoptysis.  The examiner 
noted that the veteran had been a smoker for many years, and 
that it was difficult to say if he had any residual of his 
coccidioidomycosis causing his cough.  The examiner noted 
that his right basilar fibrosis and chronic restrictive 
changes might have related to old coccidioidomycosis.  

The veteran underwent pulmonary function tests showing 
possible mild restrictive ventilatory defect indicated by the 
finding of a mildly reduced forced vital capacity in the 
presence of a normal total lung capacity.  It was noted that 
the diffusing capacity test results were adjusted to account 
for the actual hemoglobin present.  There was mild diffusion 
defect indicated by the finding of a moderately reduced 
capacity.  The FEF 25-75 was significantly increased 
indicating that the veteran would most likely benefit from 
continued bronchodilator therapy.  


Analysis

The Board is satisfied that all relevant facts have been 
developed to the extent possible.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for respiratory 
disabilities.  He has been rated under the new diagnostic 
criteria for coccidioidomycosis effective October 7, 1996, 
and under the old diagnostic criteria for coccidioidomycosis 
in effect prior to October 7, 1996, and his disability was 
determined to be noncompensably disabling on both occasions.  
Therefore, the RO has considered all of the criteria 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

Because the veteran's claim was filed before the regulatory 
change occurred, the Board must undertake a three-part 
analysis: 1) Determine whether the intervening change is more 
favorable to the veteran, which may require application of 
each version of the regulations to the facts of the case; 2) 
If the amendment is more favorable, application of that 
provision to rate the disability for the periods from and 
after the effective date of the regulatory change; 3) 
Application of the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. VAOPGCPREC 3-2000 (April 10, 2000); See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); 38 C.F.R. § 
3.114(a) (2000).

Under the new diagnostic criteria for respiratory disorders 
effective October 7, 1996, coccidioidomycosis is to be rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6835.  The general 
rating formula for mycotic lung diseases, including 
coccidioidomycosis under Diagnostic Code 6835 is as follows:

When there is chronic pulmonary mycosis with persistent 
fever, weight loss, night sweats, or massive hemoptysis, then 
a 100 percent rating is assigned.  When there is chronic 
pulmonary mycosis requiring suppressive therapy with no more 
than minimal symptoms such as occasional  minor hemoptysis or 
productive cough, then a 50 percent rating is assigned.  When 
there is chronic pulmonary mycosis with minimal symptoms such 
as occasional minor hemoptysis or productive cough, then a 30 
percent rating is assigned.  When mycotic lung diseases are 
asymptomatic with healed and inactive mycotic lesions, then a 
noncompensable rating is assigned. 

The diagnostic criteria for coccidioidomycosis under 
38 C.F.R. § 4.97, Diagnostic Code 6821, in effect prior to 
October 7, 1996, were as follows:

100 percent evaluation is assigned for initial infections 
with manifestations of toxemia or pulmonary cavitation, 
abscess or granuloma requiring rest or surgical therapy 
(pneumothorax, lobectomy or thoracoplasty).  Also, a 100 
percent evaluation is assigned with the progressive 
disseminated infection with demonstrable evidence of 
activity.  A 30 percent evaluation is assigned with localized 
pulmonary cavitation or localized dense and confluent lesions 
with occasional hemoptysis (otherwise nonsymptomatic) and not 
requiring treatment.  Healed lesions which are nonsymptomatic 
are evaluated as noncompensable.  Postoperative 
coccidioidomycosis is to be rated on surgical residuals.  

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Based on all the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for coccidioidomycosis under either the 
old or the new rating criteria.  

The record does not demonstrate the requisite objective 
manifestations for the assignment of an increased 
(compensable) disability evaluation under the former 
provisions of Diagnostic Code 6821.  The medical evidence of 
record does not establish that the veteran has localized 
pulmonary cavitation or localized dense and confluent lesions 
with occasional hemoptysis.  Specifically, at the veteran's 
May 1999 VA examination, the examining physician did not find 
cavitation on chest x-ray or confluent lesions, and it was 
noted that there was no history of hemoptysis.  At the 
veteran's July 1997 examination, the examiner commented that 
there was no history of hemoptysis, and in the August 1997 
addendum to the July 1997 examination report, the examiner 
stated that there was no evidence of healed or active mycotic 
lesions.  As such, the preponderance of the evidence is 
against an increased (compensable) evaluation under the old 
regulations.

Likewise, the preponderance of the evidence is against an 
increased (compensable) evaluation under the revised criteria 
for Diagnostic Code 6835.  In this regard, the evidence of 
record does not establish that there is chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough.  Specifically, at the 
veteran's August 1997 VA examination, the examiner commented 
that the veteran's pulmonary mycotic disease was inactive.  
While the evidence shows that the veteran has consistently 
described a cough, the evidence has never shown that the 
veteran has had hemoptysis.  At the July 1997 VA examination, 
there was no history of hemoptysis, and in the August 1997 
addendum, the examiner stated that the veteran did not have 
hemoptysis.  At the May 1999 VA examination, there was no 
hemoptysis.  

While the evidence shows that the veteran has a cough, the 
examiner at the May 1999 VA examination commented that the 
veteran had been a smoker, and that it was difficult to say 
whether any residual of the coccidioidomycosis caused the 
cough.  The examiner could only say that the veteran's right 
basilar fibrosis and chronic restrictive changes might have 
related to old coccidioidomycosis.  Without a more definitive 
finding, the symptomatology necessary for an increased 
(compensable) disability rating under the revised provisions 
is not present.

Neither the old or new criteria are more favorable to the 
veteran.  An increased rating for the veteran's service-
connected coccidioidomycosis is not warranted under either 
criteria.

In addition to these provisions, the application of other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4 
has been considered. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a higher evaluation under a different 
diagnostic code is not indicated.

The preponderance of the evidence is against the veteran's 
increased rating claim.  In addition, the evidence presents 
no question as to which of two evaluations should be applied.  
Therefore, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.7 are not applicable.

ORDER

Entitlement to an increased (compensable) rating for 
coccidioidomycosis is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



